DETAILED ACTION
The amendment filed March 9, 2020 has been entered and examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

	The current specification is lacking in titles to clearly delineate the proper sections in the specification (ass the information and MPEP sections cited above).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 3 recites “its circumference” rendering the scope of the claim indefinite. It is unclear if it is a portion of the bearing circumference or a portion of the drilling head tip circumference. 
Regarding claim 8, line 3 recites “the extension” which lacks antecedent basis.
Regarding claim 13, this claim is an improper “use” claim. There are no method steps recited in the claim therefore it is unclear where infringement of this claim would occur (see MPEP section 2173.05(q)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfer et al US Patent 5,794,516 hereinafter referred to as Wolfer.
Regarding claim 1, Wolfer discloses a ground drilling device (see Figures 2 and 3) comprising a housing (7), a lengthwise moveable drilling head (84) arranged in the housing, and a bearing (88) for supporting the drill head during its lengthwise movement (Column 3, lines 42-56; there will be some degree of longitudinal movement when the piston impacts the head). Wolfer inherently discloses the putting together, breaking apart, and use method steps.
Regarding claim 2, Wolfer further discloses a receiving space (130).
Regarding claim 3, Wolfer discloses a percussive bit (see title).
Regarding claim 4, Wolfer further discloses wherein a circumferential portion of the bit and the bearing overlap (see Figure 3).
Regarding claim 9, Wolfer further discloses wherein the inner diameter of the housing (7) is much larger than the outer diameter of the drill head (see Figure 3 when looking at the cross section taken where the bearing (88) is located).
Regarding claim 10, Wolfer further discloses the bearing a press fit bearing (as shown and cited above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfer.
Regarding claim 5, Wolfer discloses the claimed invention except that the bearing comprises multiple segments. However, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have made the bearing ring separable or modular, rather than unitary or integral, as it has been held that constructing a formerly integral structure as various discrete elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 6, Wolfer is silent as to the material of the bearing (88), but does teach that upper bearing (56) comprises a polymer (Column 4, lines 26-29). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the silent material of bearing (88) with the polymer (as taught is a known bearing material) to yield the predictable result of supporting and bearing against the drill bit.
claims 7 and 8, Wolfer is silent as to the explicit dimensions of the tool as claimed. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to extend the bearing a distance of 10mm-100mm with a ratio of 1.05-1.5, especially considering that these are at least dependent on the size of the bit and the wellbore conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt US Patent 4,938,297 teaches a bearing (13) for a longitudinally moving percussive bit, and Hall et al US Patent 8,499,857 which teaches a bearing (314c) that supports a drill element (210c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/            Primary Examiner, Art Unit 3672